DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamikawa (US 2015/0264205) in view of Sun (US 8,812,960).

Regarding Claim 1, Isamikawa teaches an operation support information providing apparatus (Paragraph 12), comprising;
a memory (Paragraph 43, wherein there is a storage); and

store, in the memory, operation history information transmitted from a terminal device (Paragraph 43, wherein the server can store the operation history), the operational history information including a record of a series of touches performed by at least one user on a touchscreen of the terminal device in order to perform an operation procedure that includes a series of operations for executing a function in the application (Paragraphs 51-54 and 61-63, wherein the operation of the device is recorded);
generate, based on the stored operation history information, operation support information indicating, for a particular operation procedure, a particular operation pattern that includes a particular series of operations for executing a particular function in a particular application (Paragraphs 66 and 67, wherein another user can replay the operations stored based on requested information); and
provide the generated operation support information to the terminal device to aid an operator of to the terminal device to perform the particular function in the particular application being executed by the processing circuitry (Paragraphs 66 and 67, wherein another user can replay the operations stored based on requested information),
wherein the processing circuitry is further configured to 
generate the operation support information for a plurality of operation patterns, each associated with a corresponding application of the plurality of applications (Paragraph 100 and Fig. 17, wherein there is an application, screen ID, associated with each operation. The screen ID corresponds to the application ID as shown in Fig. 17); and 

Isamikawa does not teach operational history information including, for each combination of a tenant, of a plurality of tenants, and an application, of a plurality of applications, a record of a series of touches performed by at least one user on a touchscreen of the terminal device, belonging to the tenant, in order to perform an operation procedure that includes a series of operations for executing a function in the application; and
a plurality of operation patterns, each associated with a corresponding application of the plurality of applications and a corresponding tenant of the plurality of tenants.
Sun does teach operational history information including, for each combination of a tenant, of a plurality of tenants, and an application, of a plurality of applications, a record of a series of touches performed by at least one user on a touchscreen of the terminal device, belonging to the tenant, in order to perform an operation procedure that includes a series of operations for executing a function in the application (Fig. 1a and Column 7, line 59- Column line 2, wherein the cohort, tenant, corresponds to the application, feature, which also indicates the usage, clicks. These are all stored in relation to each other.); and

Isamikawa contains a “base” process of indicating a series of touches for interaction with an application by a known user which the claimed invention can be seen as an “improvement” in that there is a correlation between the series of touches, the application, and a tenant.
Sun contains a known technique of storing information of a correspondence of interactions of tenants with applications that is applicable to the “base” process.
Sun’s known technique of storing information of a correspondence of interactions of tenants with applications would have been recognized by one skilled in the art as applicable to the “base” process of Isamikawa and the results would have been predictable and resulted in the history information storing a correspondence of not only the user with a series of touches interacting with an application, but also the corresponding tenant which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 7, Isamikawa further teaches wherein the processing circuitry is further configured to generate the operation support information including at least one 

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 12, Sun does teach wherein the processing circuitry is further configured to generate the operation support information for the plurality of operation patterns, each associated with the corresponding tenant, which is at least one of a company, a business division, a department, a section, a team, and a floor of a building (Column 3, line 57- Column 4, line 14, wherein the tenant can correspond to a cohort, which can be a section or a team, as it is a group of users).
Isamikawa contains a “base” process of indicating a series of touches for interaction with an application by a known user which the claimed invention can be seen as an “improvement” in that there is a correlation between the series of touches, the application, and a tenant.
Sun contains a known technique of storing information of a correspondence of interactions of tenants with applications that is applicable to the “base” process.

Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

	Regarding Claim 13, Isamikawa in view of Sun further teaches wherein each operation procedure stored in the memory is uniquely indexed by a combination of the application, the tenant, and a number of inputs as key information (Isamikawa: Paragraphs 51-54 and 61-63, wherein the number of inputs is given in correspondence with an application. Sun: Column 7, line 59- Column 9, line 2, wherein the cohort, tenant, corresponds to the application, feature, which also indicates the usage, clicks. These are all stored in relation to each other. Since the applications can correspond to the tenant, then the patterns of Isamikawa would be applied based on the correspondence information. Furthermore, Sun also teaches the number of interactions with an application, number of clicks).
Isamikawa contains a “base” process of indicating a series of touches for interaction with an application by a known user which the claimed invention can be seen as an “improvement” in that there is a correlation between the series of touches, the application, and a tenant.

Sun’s known technique of storing information of a correspondence of interactions of tenants with applications would have been recognized by one skilled in the art as applicable to the “base” process of Isamikawa and the results would have been predictable and resulted in the history information storing a correspondence of not only the user with a series of touches interacting with an application, but also the corresponding tenant which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Claim 2, 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamikawa (US 2015/0264205) in view of Sun (US 8,812,960) further in view of Okada (US 2010/0290068).

Regarding Claim 2, Isamikawa in view of Sun does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the particular function in the particular application that are stored as part of the operation history information, the particular operation pattern, which has a highest usage frequency among the stored operation patterns for the particular operation procedure.

Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Sun with the teachings of Okada for the purpose of informing the user easily of possible combinations of functions based on past interactions to help user efficiently use the device (Okada: Paragraph 10).

Regarding Claim 3, Isamikawa in view of Sun does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure, which is defined by an application type and a number of input parameters.
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure, which is defined by an application type and a number of input parameters (Paragraph 93, 
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of Sun with the teachings of Okada for the purpose of informing the user easily of possible combinations of functions based on past interactions to help user efficiently use the device (Okada: Paragraph 10).

Regarding Claim 6, Isamikawa in view of Sun does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure for a plurality of operation patterns that are classified based on a number of touches used to perform the specific function.
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure for a plurality of operation patterns that are classified based on a number of touches used to perform the specific function (Paragraph 93, wherein the history information is gathered based on frequency of use).
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of 

Regarding Claim 11, Isamikawa in view of Sun does not teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the particular function that are stored as part of the operation history information and have a same number of input parameters and a same application type, an operation pattern with a largest number of executions.
Okada does teach wherein the processing circuitry is further configured to generate the operation support information for the particular operation procedure by selecting, from among all operation patterns for performing the particular function that are stored as part of the operation history information and have a same number of input parameters and a same application type, an operation pattern with a largest number of executions (Paragraphs 93 and 140, wherein the history information is gathered based on frequency of use and corresponding functions and applications. Therefore, the appropriate screen information is displayed. The largest number of executions is the most frequently used).
Isamikawa and Okada are combinable because they both deal with tracking touches on an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Isamikawa in view of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isamikawa (US 2015/0264205) in view of Sun (US 8,812,960) further in view of ordinary skill.

Regarding Claim 8, Isamikawa in view of Sun does not teach wherein the processing circuitry is further configured to generate the operation support information, which includes a heat map that represents an operation position and an operation frequency on the operation screen, and that is generated by using a screen shot image of the operation screen acquired by the terminal device.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill in the art to add a heat map to help visualize how the user may interact with the current screen based on the previous information. While providing some type of visual to indicate the order of operations that may be performed, a heat map helps keep the screen consistent while still providing the visual.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Isamikawa in view of Sun with the teachings of a heat map for the purpose of generating a clear visual indication to the user while maintaining a familiar screen as to what the common inputs .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699